Case 17-11803        Doc 55     Filed 04/16/19     Entered 04/16/19 13:22:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 11803
         Tayana Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/14/2017.

         2) The plan was confirmed on 08/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/03/2017, 10/26/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11803             Doc 55             Filed 04/16/19    Entered 04/16/19 13:22:26                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $6,991.58
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $6,991.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,016.76
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $316.60
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,333.36

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 AMER FST FIN                                Unsecured      1,013.00            NA              NA            0.00        0.00
 AMER FST FIN                                Unsecured         557.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for         Unsecured         198.00        174.06          174.06           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         983.00        983.62          983.62           0.00        0.00
 Bank Of America                             Unsecured           0.00        766.23          766.23           0.00        0.00
 Becket & Lee                                Unsecured      2,478.00       2,478.14        2,478.14           0.00        0.00
 City of Chicago Department of Revenue       Unsecured      1,600.00       1,820.76        1,820.76           0.00        0.00
 Convergent Outsourcing                      Unsecured         295.00           NA              NA            0.00        0.00
 FLEXSHOPPER                                 Unsecured         784.00           NA              NA            0.00        0.00
 I C System Inc                              Unsecured         297.00           NA              NA            0.00        0.00
 Illinois Tollway                            Unsecured         500.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC               Unsecured         948.00        948.65          948.65           0.00        0.00
 JH Portfolio Debt Equities LLC              Unsecured         448.00           NA              NA            0.00        0.00
 Midland Funding LLC                         Unsecured         909.00        909.46          909.46           0.00        0.00
 Portfolio Recovery Associates               Unsecured         455.00        455.82          455.82           0.00        0.00
 Quantum3 Group                              Unsecured           0.00        601.18          601.18           0.00        0.00
 Receivables Performanc                      Unsecured      1,390.00            NA              NA            0.00        0.00
 Resurgent Capital Services                  Unsecured      1,015.00       1,138.59        1,138.59           0.00        0.00
 TD Bank USA NA                              Unsecured         794.00        794.96          794.96           0.00        0.00
 Wollemi Acquisitions LLC                    Secured       18,503.00     20,159.94        20,159.94      1,428.66    1,229.56




UST Form 101-13-FR-S (9/1/2009)
Case 17-11803        Doc 55      Filed 04/16/19     Entered 04/16/19 13:22:26             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,159.94          $1,428.66           $1,229.56
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $20,159.94          $1,428.66           $1,229.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,071.47               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,333.36
         Disbursements to Creditors                             $2,658.22

 TOTAL DISBURSEMENTS :                                                                       $6,991.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
